
	
		III
		112th CONGRESS
		1st Session
		S. RES. 334
		IN THE SENATE OF THE UNITED STATES
		
			November 18, 2011
			Mr. Menendez submitted
			 the following resolution; which was referred to the
			 Committee on the
			 Judiciary
		
		RESOLUTION
		Designating the week of November 6 through
		  November 12, 2012, as “Veterans’ Education Awareness Week.” 
	
	
		Whereas brave men and women throughout the history of the
			 United States have served with honor in the United States Armed Forces;
		Whereas since President Franklin Roosevelt signed the
			 first GI Bill, the Servicemen’s Readjustment Act of 1944 (58 Stat. 284, chapter
			 268), the Federal Government has provided Federal aid to help veterans readjust
			 to civilian life, including financial assistance for tuition, books, and
			 supplies, and other fees for education;
		Whereas by the time the first GI Bill expired on July 25,
			 1956, approximately 7,800,000 of the 16,000,000 World War II veterans had
			 participated in an education or training program by using benefits provided
			 through the GI Bill;
		Whereas recognizing the educational needs for a new
			 generation of veterans, Congress passed and President Bush signed the Post-9/11
			 Veterans Educational Assistance Act of 2008 (38 U.S.C. 3301 et seq.) to provide
			 educational benefits for veterans who have served in the United States Armed
			 Forces since September 11, 2001;
		Whereas the Post-9/11 Veterans Educational Assistance Act
			 of 2008 provides educational benefits for veterans, including active duty Army
			 National Guard and Army Reserve members that significantly reduce the cost of
			 attending college;
		Whereas according the Census Bureau, employees with an
			 associate degree earn 26.3 percent more than employees with only a high school
			 diploma and employees with a bachelor degree earn 87.4 percent more than
			 employees with only a high school diploma;
		Whereas making postsecondary education and job training
			 available is critical to creating access to opportunity in the economy of the
			 21st century;
		Whereas the lack of awareness of available educational
			 benefits, or how to attain them, can deter veterans from seeking postsecondary
			 education;
		Whereas according to a survey conducted by the American
			 Council on Education during the first year after the date of enactment of the
			 Post-9/11 Veterans Educational Assistance Act of 2008, 38 percent of survey
			 respondents reported having difficulty understanding and choosing the best
			 education benefits for their needs; and
		Whereas Veterans’ Education Awareness Week is an
			 appropriate time to make veterans across the United States aware of the
			 valuable information that they can access through organizations such as
			 Operation College Promise, which provides ongoing updates on transitional
			 assistance for military-affiliated students: Now, therefore, be it
		
	
		That the Senate designates the week
			 of November 6 through November 12, 2012, as Veterans’ Education
			 Awareness Week to raise public awareness about—
			(1)the Post-9/11
			 Veterans Educational Assistance Act of 2008;
			(2)the educational
			 benefits to which veterans are entitled; and
			(3)the resources
			 available to help veterans maximize educational benefits under the Post-9/11
			 Veterans Educational Assistance Act of 2008.
			
